Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghuvanshi et al [20150033045], in view of Eisen et al [20140157277]   


As to claim 1,

Raghuvanshi et al [20150033045] 1. A data processing apparatus comprising: 
a plurality of processor circuits to process an event stream comprising one or more high energy events [0045: “High power instructions may include one or more instructions from a set of instructions supported by a processor that have been previously identified as generating high power consumption during execution.”] ; 
Throttle circuit 302 may estimate the power being consumed by processor core 301 and processor core 303 based on the received information from throttle circuits 304 and 305. Based on the power estimate, throttle circuit 302 limit (also referred to herein as "throttle") the number of high power instructions being issued in processor core 301 and processor core 303. ” and 0046: “The number of instructions may be increased or decreased in response to pending instructions in order to limit rapid changes in power consumption”- power consumption level as well as pending instruction suggests level of load ]; and 
restriction circuitry to perform high energy event restriction on each of the plurality of processor circuits [0041: “Throttle control circuit 302 may, in other embodiments, set one limit on the number of instructions to be issued for processor core 301, and set a different limit on the number of instructions to be issued for processor core 303..” And 0046: “Based on the power estimate, throttle circuit 302 limit (also referred to herein as “throttle") the number of high power instructions being issued in processor core 301 and processor core 303.”] , wherein 
the power consumption management and the high energy event restriction are both based on the individual processing load of each of the plurality of processor circuits [0046: “The number of instructions may be increased or decreased in response to pending instructions in order to limit rapid changes in power consumption” – instructions are restricted  and also power management is performed.” And 0046: Based on the power estimate, throttle circuit 302 limit (also referred to herein as "throttle") the number of high power instructions being issued in processor core 301 and processor core 303.” and 
each of the processor circuits is restrictable by the restriction circuitry independently of others of the processor circuits [0047: “Throttle control circuit 302 may, in other embodiments, set one limit on the number of high power instructions to be issued for processor core 301, and set a different limit on the number of high power instructions to be issued for processor core 303.”- the limit set is independent, and instructions are sent according to the limit of the processing circuit which makes the restriction action independent of each other] 
power management circuitry to perform power consumption management by controlling a voltage supply [0026: “In other embodiments, analog/mixed-signal block 103 may be configured to perform power management tasks with the inclusion of on-chip power supplies and voltage regulators.”] ; 

But do not explicitly teach each of the plurality of processor circuits is configured to draw power from a same power rail

However, Eisen et al [20140157277]   teach each of the plurality of processor circuits is configured to draw power from a same power rail teach [0068: “multiple cores that share a common supply rail in a power distribution network. In addition, processor 612 may represent multiple processors, in a processor group, where one or more of the processors in the processor group share a common supply rail in a power distribution network. Processor 612 may represent one or more physical integrated circuit chips.”] and power management circuitry to perform power consumption management by controlling a voltage supply to the power rail, and a frequency of a clock signal provided to the plurality of processor circuits  [ 0025:  “to reduce the voltage droop .DELTA.V triggered by a sudden current increase, the operating voltage supplied by supply voltage 150 on the common supply rail may be raised by .DELTA.V to maintain the minimum voltage required for all circuits to function at the same frequency at all time, however since power has a strong dependency on voltage ”- voltage to the rail is maintained as well as frequency to function at the processor is maintained too., and  voltage is maintained to function at the frequency]

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Raghuvanshi et al and Eisen et al because both are directed toward controlling instructions. Futhermore, Eisen improves upon Raghuvanshi by being able to supply voltage with the common voltage rail such that the efficiently voltage can be moved up or down in a single rail without a need to control to multiple voltage rail for power supply.


As to claim 2, 
Raghuvanshi teaches the power management circuitry is incapable of supplying both a maximum requested voltage supply and a maximum requested clock signal to all of the 

As to claim 3, 
Raghuvanshi teaches 3. The data processing apparatus according to claim 1, wherein a distribution of the high energy events is unequal across the plurality of processor circuits; and the status of the individual processing load of each of the plurality of processor circuits comprises the distribution of the high energy events across the plurality of processor circuits [0046: “Reservation stations 304 and 305 may transmit information indicative of the number and type of pending instructions processor core 301 and 303, respectively, to throttle circuit 303…….    The number of instructions may be increased or decreased in response to pending instructions in order to limit rapid changes in power consumption. ” and 0045: “throttle circuit 304 and throttle circuit 305 may detect the issue of high power instructions in processor core 301 and processor core 303, respectively to throttle circuit 303. Throttle circuit 302 may estimate the power being consumed by processor core 301 and processor core 303 based on the received information from throttle circuits 304 and 305. Based on the power estimate, throttle circuit 302 limit (also referred to herein as "throttle") the number of high power 


As to claim 9,
 Raghuvanshi teaches The data processing apparatus according to claim 1, wherein the high energy event restriction for each processor circuit is initially determined based on a count of the high energy events on that processor circuit [0046: “Reservation stations 304 and 305 may transmit information indicative of the number and type of pending instructions processor core 301 and 303, respectively, to throttle circuit 303. Throttle circuit 302 may estimate the power being consumed by processor core 301 and processor core 303 based on the received information from throttle circuits 304 and 305.”- number of pending instruction is count of the instructions and  0045: “High power instructions may include one or more instructions from a set of instructions supported by a processor that have been previously identified as generating high power consumption during execution. ”- Number and type of instruction means the count can be high power instruction to a person of ordinary skill in the art. And based on high power instructions, the throttling limit can be performed].

As to claim 10, 
Raghuvanshi  the high energy event restriction for each processor circuit is modified according to a request from a management system for that processor circuit [0046: “Based on the power estimate, throttle circuit 302 limit (also referred to herein as 


As to claim 15, 
Raghuvanshi teaches 15. The data processing apparatus according to claim 1, wherein the high energy event stream comprises a high energy instruction stream; and the one or more high energy events comprises one or more high energy instructions [0046: “ Based on the power estimate, throttle circuit 302 limit (also referred to herein as "throttle") the number of high power instructions being issued in processor core 301 and processor core 303. In some embodiments, throttle circuit 302 may adjust a number of instructions that may be issued in upcoming cycles dependent upon the information received from reservation stations 304 and 305. The number of instructions may be increased or decreased in response to pending instructions in order to limit rapid changes in power consumption.”] 

	

Allowable Subject Matter
Claim 4-8, 11-14, 16-18, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng et al [9838025 ]VCO 1107 receives LPF output 1128 and increases or decreases the frequency of output clock 1121 in response to respective increases and decreases in the voltage level of LPF output 1128.
Liepe et al [20050223251 ] teaches  0029: The system 100 also includes a voltage-to-frequency converter 124 which receives the sensed voltage signal 122 as an input and produces a frequency signal 126 as an output. The frequency signal 126 represents the frequency of the clock signal to be produced by the clock 116. The frequency signal 126 is provided as an input to clock 116, in response to which the clock 116 produces clock signal 118 having the specified frequency
Suryanarayanan [9606602 ] a processor includes at least one core including a first core. The first core includes memory execution logic to execute one or more memory instructions, memory dispatch logic to output a plurality of memory instructions to the memory execution logic, and reactive memory instruction tracking logic. The reactive memory instruction tracking logic is to detect an onset of a memory instruction high power event associated with execution of at least one of the memory instructions, and to indicate to the memory dispatch logic to throttle output of the memory instructions to the memory execution logic responsive to detection of the onset of the memory instruction high power event.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187